Citation Nr: 0603259	
Decision Date: 02/06/06    Archive Date: 02/15/06

DOCKET NO.  03-25 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for boils. 

2.  Entitlement to service connection for arthritis. 

3.  Entitlement to an initial rating higher than 20 percent 
for Type II Diabetes Mellitus with hypertension and 
impotence.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to April 
1968.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a May 2003 rating decision of the Roanoke, Virginia, 
Department of Veterans Affairs (VA) Regional Office (RO).

Because the claims must be further developed before being 
decided, the Board is remanding them to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify the veteran if further action is required on his part.


REMAND

Reasons for remand

1.  Entitlement to service connection for boils. 

2.  Entitlement to service connection for arthritis. 

Veterans Claims Assistance Act (VCAA) notice

The VCAA, enacted in November 2000, enhanced VA's duty to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits.  The VCAA requires 
VA to notify the claimant and his representative of any 
information, and any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim 
and to explain which portion of the supporting evidence is to 
be provided by each party - the veteran versus VA.  
See 38 U.S.C.A. § 5103 (West Supp. 2002); see also Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the VCAA standard].

VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got pertaining 
to your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1) (2005).  See Pelegrini v. Principi, 18 Vet. App. 
112, 120-121 (2004) (Pelegrini II ).

On preliminary review of the record on appeal, the Board 
finds the veteran has not received notice that complies with 
the VCAA and Quartuccio.  In this regard, the Board sees that 
the VCAA notice letter sent to him in July 2002 concerned 
unrelated issues (service connection for diabetes, post-
traumatic stress disorder and memory loss).  Additional VCAA 
notice letters more recently sent in March 2003, April 2004, 
and April 2005 also pertained to unrelated issues (service 
connection for edema, peripheral neuropathy of the upper 
extremities, a cholesterol condition, left ear damage and 
hearing loss, and an increased rating for bilateral diabetic 
retinopathy).  So no VCAA notice has been provided concerning 
the specific issues of entitlement to service connection for 
boils and arthritis.

Accordingly, the Board must remand these claims to the RO 
because the record does not show the veteran was provided 
adequate notice under the VCAA in response to these claims 
and the Board does not have authority to issue this notice, 
itself, in the first instance.  If it did, this would 
potentially be prejudicial to the veteran; the same is true 
were the Board to go ahead and decide these claims.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).



3.  Entitlement to an initial rating higher than 20 percent 
for Type II Diabetes Mellitus with hypertension and 
impotence.  

VA examination 

The veteran's diabetes mellitus is rated 20-percent disabling 
under 38 C.F.R. § 4.119, Diagnostic Code 7913 (2005).  Under 
this code, a 20 percent rating is assigned if the condition 
requires insulin and a restricted diet or an 
oral hypoglycemic agent and a restricted diet.  Whereas a 40 
percent rating requires insulin, a restricted diet, and 
regulation of activities.  An even higher 60 percent rating 
requires insulin, a restricted diet, regulation of 
activities, and episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
visits to a diabetic care provider twice a month plus 
complications that would not be compensable if separately 
evaluated.  A 100 percent rating requires more than one daily 
injection of insulin, a restricted diet, regulation of 
activities (avoidance of strenuous occupational and 
recreational activities), and episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2005).  

The record reflects that the last VA examination was 
conducted in April 2003.  Although the veteran reported some 
restriction in his activities, the examination did not show 
he was taking insulin for his diabetes.  In a February 2005 
statement, however, he said that he now takes insulin twice a 
day totaling 45 units along with oral medications, is on a 
regulated diet, and cannot do strenuous activities as a 
result of restrictions in his upper and lower extremities 
caused by his diabetes.  

The veteran's statement suggests his condition has 
deteriorated since the 2003 VA examination.  Therefore, the 
Board believes that due to the substantial passage of time 
since that examination, and evidence suggesting a worsening 
of the condition, development is in order to afford him a new 
medical examination to evaluate his diabetes mellitus.  See 
e.g., Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) [Court 
determined that Board should have ordered contemporaneous 
examination of veteran because a 23-month old exam was too 
remote in time to adequately support the decision in an 
appeal for an increased rating]; see also Allday v. Brown, 7 
Vet. App. 517, 526 (1995) [where record does not adequately 
reveal current state of claimant's disability, fulfillment of 
statutory duty to assist requires a contemporaneous medical 
examination - particularly if there is no additional medical 
evidence that adequately addresses the level of impairment 
of the disability since the previous examination].  

And as the representative most recently indicated in a 
January 2006 informal hearing presentation, the veteran also 
believes he is entitled to separate compensable ratings for 
his hypertension and impotence.  Diagnostic Code 7913 
indicates complications of the diabetes mellitus are to be 
evaluated separately unless they are part of the criteria 
used to support a 100 percent evaluation.  Noncompensable 
complications are considered part of the diabetic process 
under this code.  See 38 C.F.R. § 4.119, Diagnostic Code 
7913, Note (1) (2005).

Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.  Send the veteran a VCAA letter 
specifically concerning his claims for 
service connection for boils and 
arthritis.  The letter must:  (i) advise 
him of the type of evidence needed to 
substantiate these claims; (ii) apprise 
him of the evidence he must submit; 
(iii) apprise him of the evidence VA will 
obtain; and (iv) request that he submit 
any relevant evidence in his possession.

2.  Schedule the veteran for a VA 
examination to determine the current 
severity of his service-connected 
diabetes mellitus with hypertension and 
impotence.  Have the designated examiner 
review the claims files for the veteran's 
pertinent medical history, including a 
copy of this remand.  All clinical 
manifestations of the veteran's service-
connected diabetes mellitus, to include 
symptoms and resulting complications, 
should be reported in detail.  The 
examiner must also report the veteran's 
blood pressure readings and whether there 
is any penile deformity.  The examiner 
should specifically comment on whether 
the veteran requires insulin, 
oral medication, restricted diet, 
regulation of activity, 
or hospitalization for hypoglycemic 
reactions or ketoacidosis.  The examiner 
should, as well, comment on whether 
maintenance of the veteran's diabetes 
mellitus requires regular visits to a 
diabetic care provider, and if so, the 
regularity with which those visits are 
necessary.

3.  Then readjudicate the claims based on 
the additional evidence obtained.  If 
they are not granted to the veteran's 
satisfaction, send him and his 
representative a supplemental statement 
of the case and give them time to respond 
to it before returning the claims to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to obtain additional evidence 
and ensure the veteran is afforded all due process of law.  
The Board intimates no opinion, either factual or legal, as 
to the ultimate disposition warranted.  No action is required 
by the veteran until contacted.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

